                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE:                                )             Chapter 11
                                       )             Case No. 20-12067 (BLS)
 URSA OPERATING COMPANY LLC,           )
                                       )
                    Debtor.            )
 _____________________________________ )
 THE ROYALTY CLAIMANTS,                )
                                       )             C.A. No. 21-495 (MN)
                   Appellants,         )
       v.                              )
                                       )
 URSA OPERATING COMPANY LLC,           )
                                       )
                   Appellee.           )

                                            ORDER

       At Wilmington, this 10th day of May 2021,

       WHEREAS, on May 6, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I 23) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 23 at 3); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that, as the parties are unable to agree upon a briefing

schedule (D.I. 23 at 3), the Court ORDERS the following briefing schedule:
Appellants’ Opening Brief – June 4, 2021

Appellees’ Answering Brief –July 9, 2021

Appellants’ Reply Brief –July 23, 2021.




                                    The Honorable Maryellen Noreika
                                    United States District Court




                                2
